Exhibit 10.5

 

October 19, 2020

 

HORIZON ACQUISITION CORPORATION II

600 Steamboat Road, Suite 200

Greenwich, CT 06830

 

Horizon II Sponsor, LLC

600 Steamboat Road, Suite 200

Greenwich, CT 06830

 

Re:         Administrative Support Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between Horizon Acquisition Corporation II (the
“Company”) and Horizon II Sponsor, LLC (“Sponsor”), dated as of the date hereof,
will confirm our agreement that, commencing on the date the securities of the
Company are first listed on the New York Stock Exchange (the “Listing Date”),
pursuant to a Registration Statement on Form S-1 and prospectus filed by the
Company with the Securities and Exchange Commission (the “Registration
Statement”) and continuing until the earlier of the consummation by the Company
of an initial business combination and the Company’s liquidation (in each case
as described in the Registration Statement) (such earlier date hereinafter
referred to as the “Termination Date”):

 

i.Sponsor shall make available, or cause to be made available, to the Company,
at

600  Steamboat Road, Suite 200 Greenwich, CT 06830 (or any successor location of
Sponsor), certain office space, utilities and secretarial and administrative
support as may be reasonably required by the Company. In exchange therefor, the
Company shall pay Sponsor the sum of $10,000 per month on the Listing Date and
continuing monthly thereafter until the Termination Date; and

 

ii.           Sponsor hereby irrevocably waives any and all right, title,
interest, causes of action and claims of any kind as a result of, or arising out
of, this letter agreement (each, a “Claim”) in or to, and any and all right to
seek payment of any amounts due to it out of, the trust account established for
the benefit of the public stockholders of the Company and into which
substantially all of the proceeds of the Company’s initial public offering will
be deposited (the “Trust Account”), and hereby irrevocably waives any Claim it
may have in the future, which Claim would reduce, encumber or otherwise
adversely affect the Trust Account or any monies or other assets in the Trust
Account, and further agrees not to seek recourse, reimbursement, payment or
satisfaction of any Claim against the Trust Account or any monies or other
assets in the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 







 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles.

 

This letter agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[Signature Page Follows]

 





2



 

  Very truly yours,       HORIZON ACQUISITION CORPORATION II

 

  By: /s/ Todd Boehly   Name: Todd Boehly   Title: Chief Executive Officer and
Chief Financial Officer

 

AGREED TO AND ACCEPTED BY:       HORIZON II SPONSOR, LLC  

 

By: /s/ Todd Boehly   Name: Todd Boehly   Title: Chief Executive Officer  

 



 